 


109 HR 2292 IH: Andrew Carnegie Public Libraries Act
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2292 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Hinchey (for himself, Mr. Owens, Mr. Engel, Mr. Lynch, Mr. Crowley, Mr. McDermott, Mr. Kildee, Mr. Nadler, Mr. Brown of Ohio, Mr. Conyers, Mr. Clay, Mr. Wexler, Mr. Butterfield, Mr. Pallone, Mr. Chandler, Mrs. McCarthy, Mr. McNulty, Mr. Payne, Mr. Bishop of New York, Mr. Ross, Mr. Jefferson, Mr. McGovern, Mr. Sanders, Mr. Towns, Ms. DeGette, Mr. Wu, Mr. Rangel, Mr. Neal of Massachusetts, Ms. Linda T. Sánchez of California, Mr. Moore of Kansas, Mr. Ruppersberger, Mr. Snyder, Mr. Wynn, and Mr. Boucher) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide for public library construction and modernization. 
 
 
1.Short titleThis Act may be cited as the Andrew Carnegie Public Libraries Act. 
2.Public library construction and modernization 
(a)In generalThe Library Services and Technology Act (20 U.S.C. 9121 et seq.) is amended— 
(1)by redesignating chapter 3 as chapter 4; and 
(2)by inserting after chapter 2 the following: 
 
3Public library construction and modernization 
241.Grants for public library construction and modernization 
(a)In generalFrom amounts appropriated under section 244, the Director may make grants for the construction or modernization of public libraries to persons or entities submitting applications under section 243. 
(b)ApplicabilityThe provisions of this subtitle (other than this chapter) shall not apply to this chapter. 
(c)DefinitionsIn this chapter: 
(1)Construction 
(A)In generalThe term construction means— 
(i)construction of new buildings; 
(ii)the acquisition, expansion, remodeling, and alteration of existing buildings; 
(iii)the purchase, lease, and installation of equipment for any new or existing buildings; or 
(iv)any combination of the activities described in clauses (i) through (iii), including architect’ fees and the cost of acquisition of land. 
(B)Special ruleSuch term includes remodeling to meet standards under the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.), commonly known as the Architectural Barriers Act of 1968, remodeling designed to ensure safe working environments and to conserve energy, renovation or remodeling to accommodate new technologies, and the purchase of historic buildings for conversion to public libraries. 
(2)EquipmentThe term equipment means— 
(A)information and building technologies, video and telecommunications equipment, machinery, utilities, built-in equipment, and any necessary enclosures or structures to house the technologies, equipment, machinery or utilities; and 
(B)all other items necessary for the functioning of a particular facility as a facility for the provision of library services. 
(3)Modernization 
(A)In generalThe term modernization means the purchase, rental, or lease of technological items, devices, or products (including upgrades)— 
(i) to improve access to library services or materials in a public library; or 
(ii)to maintain or improve the functional capabilities of individuals with disabilities in a public library. 
(B)LimitationSuch term does not include— 
(i)the purchase of books, periodicals, audio or video recordings, or other similar library materials used by patrons; or 
(ii)costs for telecommunications or computer wiring undertaken in order to permit or improve the use of technological items, devices, or products. 
(4)Public libraryThe term public library means a library that serves free of charge all residents of a community, district, or region, and receives its financial support in whole or in part from public funds. Such term also includes a research library, which, for the purposes of this sentence, means a library, which— 
(A)makes its services available to the public free of charge; 
(B)has extensive collections of books, manuscripts, and other materials suitable for scholarly research which are not available to the public through public libraries; 
(C)engages in the dissemination of humanistic knowledge through services to readers, fellowships, educational and cultural programs, publication of significant research, and other activities; and 
(D)is not an integral part of an institution of higher education.   
242.Uses of Federal funds 
(a)In generalA recipient of a grant under this chapter shall use funds appropriated under section 244 to pay the Federal share of the cost of construction or modernization of public libraries. 
(b)Maximum amountThe maximum amount of a grant under this chapter is $5,000,000. 
(c)Federal share 
(1)In generalFor the purposes of subsection (a), the Federal share of the cost of construction or modernization of any project assisted under this chapter shall not exceed one-half of the total cost of the project. 
(2)Non-federal shareThe non-Federal share of the cost of construction or modernization of any project assisted under this chapter may be provided from State, local or private sources, including for-profit and nonprofit organizations. 
(d)Special ruleIf, within 20 years after completion of construction of any public library facility that has been constructed in part with grant funds made available under this chapter— 
(1)the recipient of the grant funds (or its successor in title or possession) ceases or fails to be a public or nonprofit institution, or 
(2)the facility ceases to be used as a library facility, unless the Director determines that there is good cause for releasing the institution from its obligation,the United States shall be entitled to recover from such recipient (or successor) an amount which bears the same ratio to the value of the facility at that time (or part thereof constituting an approved project or projects) as the amount of the Federal grant bore to the cost of such facility (or part thereof). The value shall be determined by the parties or by action brought in the United States district court for the district in which the facility is located. 
243.ApplicationAny person or entity desiring to receive a grant under this chapter for any fiscal year shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require, including a description of the public library construction or modernization activities be assisted under this chapter. 
244.Labor standardsAll laborers and mechanics employed by contractors or subcontractors in any construction, alteration, or repair, including painting and decorating, of projects, buildings, and works which are assisted under this chapter, shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with the Act of March 3, 1931 (40 U.S.C. 276—276a–5), popularly known as the Davis-Bacon Act. The Secretary of Labor shall have, with respect to such labor standards, the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 F.R. 3176; 64 Stat. 1267) and section 2 of the Act of June 1, 1934, as amended (48 Stat. 948, as amended; 40 U.S.C. 276(c)). 
245.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this chapter $200,000,000 for fiscal year 2006 and each of the 4 succeeding fiscal years, to remain available until expended. 
(b)AdministrationNot more than 3 percent of the funds appropriated under subsection (a) for a fiscal year may be used to pay for the Federal administrative costs of carrying out this chapter.. 
(b)Conforming amendmentSection 210A of the Museum and Library Services Act (20 U.S.C. 9109) is amended by striking No funds and inserting Except as provided in chapter 3 of the Library Services and Technology Act, no funds.  
 
